Per curiam.
In July 1989 the respondent, Jimmy Lee Collins, was convicted of aggravated assault and was sentenced to five years in prison. The State Bar brought the instant disciplinary proceeding to, inter alia, suspend Collins from the practice of law pending the resolution of his appeal in the criminal case.
Following a hearing, the Special Master found that Collins had been found guilty of a crime involving moral turpitude in violation of Standard 66 of Bar Rule 4-102, and, recommended to this Court that Collins be suspended from the practice of law pending the resolution of his appeal.
Collins has filed exceptions in this Court to the report of the Special Master. He contends that a suspension pending the outcome of *783his appeal is not mandatory under Bar Rule 4-106, and that the Special Master, under the circumstances, of this case, should not have suspended him during the pendency of his appeal. However, having reviewed the record and the transcript of the hearing, we agree with the Special Master’s recommendation. Therefore, we order that Collins be suspended from the practice of law pending the outcome of his appeal.
Decided January 12, 1990.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
W. Bruce Maloy, for Collins.

Suspended pending appeal.


All the Justices concur.